



Exhibit 10.2
image0a19.jpg [image0a19.jpg]




Term Sheet
2018 Grant of Performance-Vesting Phantom Units and Tandem DERs
(Capitalized Terms are Defined in the LTIP, as Amended to Date)
Eligibility
=    Senior Executives of Andeavor who are also Tesoro Logistics GP (“TLGP”)
officers; Extended leadership of ANDX as well as the Logistics business unit
within Andeavor
Form of Award
=    Phantom Performance Units with tandem Distribution Equivalent Rights
(“DERs”)
Tandem Dividend Equivalent Rights
=    DERs entitle the participant to receive payments in an amount equal to any
distributions made by ANDX in respect of the Units underlying the phantom
performance units to which such DER relates.
=    The payments in respect of the DERs will be accrued over the performance
period and paid in cash at the same time that the phantom performance unit award
is settled.
=    The DERs will be calculated and accrued based on the actual number of
phantom performance units earned based on the actual performance results at the
end of the performance period; provided, that for a terminated participant, the
DERs will be pro-rated based upon the adjusted number of phantom performance
units earned by such participant (as described below).
=    In no event will dividend equivalents be paid with respect to unearned
phantom performance units.
Date of Grant and Grant Frequency
=    A date to be determined by the board of Tesoro Logistics GP in consultation
with the Compensation Committee of Andeavor.
=    It is contemplated that grants of performance-vesting phantom units and
tandem DERs will comprise a percentage of the value of designated executives’
annual long-term incentive compensation.
Payout Range
=    The payout for the Performance Phantom Units can range from 0% to 200% as
reflected in the Performance Payout Tables.
Performance Vesting
=    Awards of phantom performance units and tandem DERs will vest at the end of
a defined performance period to the extent that performance objectives are
achieved.
=    The Performance Phantom Unit will be measured using the cumulative
three-year relative Total Unitholder Returns (TUR) compared to the cumulative
three-year relative TURs for the performance peer group over the performance
period.
 
ANDX’s Performance Relative to the Performance Peer Group’s Relative TUR
Payout as a Percentage of Target Number of Phantom Units
 
 
<30th percentile
0%
 
 
30th percentile
60%
 
 
50th percentile
100%
 
 
75th percentile and above
200%
 
 
Interpolation shall be used between the above thresholds.





--------------------------------------------------------------------------------





Performance Metric
= TUR for ANDX or any member of the performance peer group is defined as the
percentage increase in the value of a $100 investment in a common unit purchased
at the average closing price of such common unit over the 30 trading days prior
to the first day of the performance measurement period with respect to which the
grant is made, assuming:
=    Distributions are reinvested in additional fractional units or common units
on the date they are declared based on the closing price of common units on the
date of such reinvestment; and
=    Such investment is liquidated on the date immediately following the last
day of the performance period with respect to which the grant is made, at a
price that is the average closing price of the common unit over the 30 trading
days prior to the liquidation.
Performance Period
=    The performance period for purposes of determining vesting of awards will
be from February 16, 2018 through February 16, 2021.
Performance Peer Group
=    The Performance Peer Group for the award measured using the TUR performance
measure are the following companies:
=    Enbridge Energy Partners, NuStar Energy, Buckeye Partners, Holly Energy
Partners, Genesis Energy, Magellan Midstream Partners, Western Gas Partners,
EnLink Midstream Partners, DCP Midstream Partners, MPLX LP and the Alerian MLP
Index.
The Committee may make such changes and adjustments to the Performance Peer
Group from time to time that it deems equitable or appropriate in its discretion
as a result of or to account for a Change in Control or any transaction
described in Section 4(c) or 7(c) of the Plan or any similar or other
extraordinary transaction that may occur with respect a member of the
Performance Peer Group or a member of the Performance Peer Group ceasing to be a
publicly traded company, which change(s) or adjustment(s) may include, but are
not limited to removing, replacing or adding additional members to the
Performance Peer Group for all or any purposes under this Agreement.
Early Vesting
=    A percentage of awards of phantom performance units will vest based on the
target level of performance regardless of the ANDX’s performance relative to
that of the performance peer group, and DERs accumulated on those units will be
paid in the following events. Such percentage will be the number of full months
worked in during the performance period divided the number of full months in the
performance period.
=    The death or Disability of the employee
=    A percentage of awards of phantom performance units will be paid out based
on ANDX’s actual performance relative to that of the performance peer group and
DERs accumulated on those units will be paid in the following events. (For an
involuntary termination without Cause, an employee must work a minimum of 12
full months during the performance period to receive a payout). Such percentage
will be the number of full months worked in during the performance period
divided the number of full months in the performance period.
=    Retirement
=    Involuntary termination without Cause under circumstances qualifying for
severance compensation under any severance plan sponsored by the Company
=    In the event of a Change in Control of TLGP, the phantom performance units
(and related DERs) will either be:
=    assumed or continued by the acquiring or surviving corporation, or
=    be paid out based at the greater of target or the actual performance of
ANDX relative to that of the performance peer group through the date of the
Change in Control.
If the awards are assumed or continued following a Change in Control of TLGP,
the awards will be converted into time-based awards with the converted number of
phantom units based upon greater of target or actual performance of ANDX
relative to the performance peer group through the date of the Change in
Control. The converted awards (and related DERs) will vest based upon continued
employment through the end of the performance period. If the employee suffers an
involuntary termination without Cause or resigns for Good Reason within two
years following a Change in Control of TLGP, any such converted awards (and
related DERs) will immediately vest upon such termination.





--------------------------------------------------------------------------------





Forfeiture
=    Awards of Phantom Units and unpaid DERs will be forfeited in the event of a
termination of the employee by the Company for Cause including a violation of
Tesoro’s Code of Business Conduct or involuntary termination without eligibility
for severance compensation under any severance plan sponsored by the Company or
in the event of the voluntary termination of the employee for any reason except
for Retirement or resignation for Good Reason within two years following a
Change in Control.
=    Awards of Phantom Units and unpaid DERs will be forfeited in the event of
an involuntary termination without cause if employee has not worked a full 12
months of the performance period.
Good Reason
=    Good Reason means the occurrence of any of the following:
=    without participant's express written consent, the assignment to
participant of any duties inconsistent with the employment of participant
immediately prior to the Change in Control, or a significant diminution of
participant's positions, duties, responsibilities and status with TLGP from
those immediately prior to a Change in Control or a diminution in participant's
titles or offices as in effect immediately prior to a Change in Control, or any
removal of participant from, or any failure to reelect participant to, any of
such positions;
=    a material reduction by TLGP in participant's Base Salary, as in effect
immediately prior to a Change in Control;
=    the failure by TLGP to continue benefits, including but not limited to,
thrift, pension, life insurance, and health plans, substantially equal in value,
in the aggregate, to those in which participant is participating or is eligible
to participate at the time of the Change in Control except as otherwise required
by the terms of such plans as in effect at the time of any Change in Control;
=    the failure by TLGP to continue in effect any incentive plan or arrangement
in which participant is participating at the time of a Change in Control (or to
substitute and continue other plans or arrangements providing the participant
with substantially similar benefits), except as otherwise required by the terms
of such plans as in effect at the time of any Change in Control;
=    the occurrence of an event that meets the criteria set forth under the
Company's relocation policy, as in effect from time to time, with respect to
which either (i) the participant fails to provide express written consent to the
relocation or (ii) TLGP fails to provide the relocation benefit set forth in
such policy; or
=    any failure by TLGP to obtain the assumption of this Agreement by any
successor or assign of TLGP.
Form of Payment
=    Payment of phantom restricted units shall be made in common units of ANDX
=    Payment of earned DERs shall be made in cash
Tax Withholding
=    Employee shall remit an amount sufficient to satisfy Federal or state
withholding tax. Withholding obligations will be satisfied through the surrender
of common partnership units otherwise payable to the employee in respect to
earned units.
=    Cash payments in respect to any earned units or related DERs shall be made
net of any applicable withholding taxes.



